NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHAKHAWAT HOSSAIN,                              No.    16-73734

                Petitioner,                     Agency No. A200-159-768

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Shakhawat Hossain, a native and citizen of Bangladesh, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We review de

novo claims of due process violations in immigration proceedings. Jiang v.

Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the petition for review.

         Substantial evidence supports the agency’s conclusions that the threats and

harassment Hossain suffered in Bangladesh did not rise to the level of persecution,

see Nahrvani v. Gonzales, 399 F.3d 1148, 1153-54 (9th Cir. 2005) (threats did not

compel finding of past persecution), and that Hossain failed to establish it is more

likely than not that he would be persecuted on account of his political opinion, see

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution “too speculative”). Thus, Hossain’s withholding of removal claim

fails.

         Substantial evidence also supports the agency’s denial of Hossain’s CAT

claim because he failed to establish that it is more likely than not that he will be

tortured by or with the acquiescence of the government in Bangladesh. See Aden

v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

         We reject Hossain’s contentions that the BIA ignored evidence, or violated

his due process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (error

required to prevail on due process claim).

         PETITION FOR REVIEW DENIED.


                                           2                                    16-73734